

Exhibit 10.1


SEASPINE HOLDINGS CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


Amended and Restated Effective March 30, 2016


This SeaSpine Holdings Corporation (the “Company”) Non-Employee Director
Compensation Program (this “Program”) for non-employee directors (the
“Directors”) of the board of directors of the Company (the “Board”) shall be
effective on the date set forth above (the “Effective Date”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
SeaSpine Holdings Corporation 2015 Incentive Award Plan, as may be amended
and/or restated from time to time (the “Plan”).


Cash Compensation


Directors will be entitled to receive annual retainers in the following amounts,
pro-rated for any partial year of service:








--------------------------------------------------------------------------------




Chairman Annual Retainer:


$75,000


Non-Chairman Director Annual Retainer:


$50,000


Chair of Audit Committee Additional Annual Retainer:


$15,000


Chair of Compensation Committee Additional Annual Retainer:


$15,000


Chair of Nominating and Corporate Governance Committee Additional Annual
Retainer:


$15,000


Lead Independent Director Additional Annual Retainer:


$25,000






All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.


Directors may be permitted to elect to receive Restricted Stock in lieu of the
Director’s annual retainer (as determined in accordance with the table above)
(any such award, a “Retainer Award”). In the event a Director timely elects to
receive Restricted Stock in lieu of such Director’s annual retainer (as
described below), the Restricted Stock shall be granted under the Plan, or any
other applicable Company equity incentive plan then-maintained by the Company,
on the date of the annual stockholder meeting of the Company (each, an “Annual
Meeting”) that occurs in the year following such election; provided such
Director is re-elected by stockholders at such Annual Meeting.


With respect to each Annual Meeting, such election must be made prior to the
last day of the calendar year immediately preceding the calendar year in which
such Annual Meeting occurs and will cover the annual retainer to which a
Director otherwise would be entitled for the period between such Annual Meeting
and the next Annual Meeting. In no event may a Director who is initially elected
or appointed to serve on the Board after the Effective Date receive Restricted
Stock in lieu of such Director’s annual retainer prior to the Annual Meeting
that occurs in the calendar year following the calendar year in which such
Director was initially elected or appointed.


The amount of Restricted Stock granted in lieu of a Director’s annual retainer
will be determined by dividing the Director’s annual retainer with respect to
the applicable year, by the Fair Market Value on the applicable grant date.



Equity Compensation






--------------------------------------------------------------------------------




Initial Award:
Each Director who is initially elected or appointed to serve on the Board after
the Effective Date shall be granted such amount of Restricted Stock under the
Plan, or any other applicable Company equity incentive plan then-maintained by
the Company, as is determined by dividing $100,000 or, with respect to the
Chairman, $150,000, by the Fair Market Value on the date on which such Director
is initially elected or appointed to serve on the Board (the “Initial Award”),
subject to the Director’s continued service through such date (if applicable).
The Initial Award may be pro-rated to reflect any partial year of service, as
determined by the Board in its sole discretion.


Each Initial Award is hereby granted on the date the Director is initially
elected or appointed to serve on the Board.


Annual Award:
Each Director serving on the Board as of the date of each Annual Meeting shall
be granted such amount of Restricted Stock under the Plan, or any other
applicable Company equity incentive plan then-maintained by the Company, as is
determined by dividing $100,000 or, with respect to the Chairman, $150,000, by
the Fair Market Value on the date of the applicable Annual Meeting (the “Annual
Award”).


An Annual Award is hereby granted on the date of the applicable Annual Meeting.



Miscellaneous


Each Retainer Award, Initial Award and Annual Award granted under this Program
shall vest with respect to 25% of the Shares subject to the Award on the last
day of each three-month period of a Director’s service following the applicable
grant date, subject to continued service, and shall fully vest immediately prior
to a Change in Control, subject to continued service until immediately prior to
such Change in Control. In addition, (i) if a Director stands for reelection but
is not reelected to the Board, any outstanding Award(s) then-held by such
Director shall fully vest on the date on which such Director is not reelected
and (ii) if a Director experiences a Termination of Service due to such
Director’s death or disability, any outstanding Award(s) granted under this
Program that are then-held by such Director shall fully vest upon such
termination.


All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Awards are hereby subject in all respect to the terms
of the Plan. The grant of any Award under this Program shall be made solely by
and subject to the terms set forth in an Award Agreement in a form approved by
the Board and duly executed by an executive officer of the Company.


Effectiveness, Amendment, Modification and Termination


This Program, as amended, shall become effective upon the Effective Date. This
Program may be amended, modified or terminated by the Board in the future at its
sole discretion. No Director shall have any rights hereunder, except with
respect to any Awards actually granted pursuant to the Program, whether prior to
or after the Effective Date, which Awards shall continue to be governed by the
terms and conditions of the Program in effect at the time such Awards were
granted and each applicable Award Agreement.


